Citation Nr: 1020370	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for prostatitis, has been 
received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for benign prostatic hypertrophy 
(BPH), has been received.  

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for BPH.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran's confirmed service dates are from August 1955 to 
December 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2004 and November 2006 rating decisions of the 
RO.  

The RO previously denied entitlement to service connection 
for BPH by February 1988 rating decision, which became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  The Board declined to reopen a claim of entitlement 
to service connection for prostatitis in a January 2000 
decision.  Board decisions are generally final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  In its 
present adjudications, the RO denied the claims of service 
connection for prostatitis and BPH pursuant to determinations 
that sufficient new and material evidence to reopen them had 
not been received.  Indeed, a previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, moreover, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The Board's discussion is contained in the 
body of the decision below.

The Board observes that the Veteran's July 2006 claim of 
service connection for BPH contains equivocal language 
regarding whether he wished to continue his pursuit of 
service connection for prostatitis.  Because, however, the 
Veteran did not explicitly withdraw from appeal the matter of 
whether new and material evidence, sufficient to reopen a 
claim of service connection for prostatitis, has been 
received, the Board will proceed with its adjudication of 
that issue below.

The issues of entitlement to service connection for 
prostatitis and entitlement to service connection for BPH are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By January 2000 Board decision, the Board denied the 
Veteran's claim of service connection for prostatitis.

2.  The evidence associated with the claims file subsequent 
to the January 2000 Board decision is not reiterative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for prostatitis.

3.  By February 1988 rating decision, the RO denied the 
Veteran's claim of service connection for BPH; although he 
was sent notice of the RO's decision that month, the Veteran 
did not file a timely appeal regarding that decision.

4.  The evidence associated with the claims file subsequent 
to the February 1988 rating decision is not reiterative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2000 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence to reopen the claim of service 
connection for prostatitis has been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The February 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence to reopen the claim of service 
connection for BPH has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

When the RO denies a claim, and the appellant is provided 
notice of the decision and of his appellate rights but does 
not timely appeal the denial, the decision becomes final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2009) (the procedures and 
time limitations for appealing RO determinations to the 
Board).  As well, Board decisions are generally final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Nevertheless, a 
claim will be reopened and reviewed on a de novo basis in the 
event that new and material evidence is presented regarding 
that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans v. 
Brown, 9 Vet. App. 273 (1996).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Prostatitis 

In a January 2000 decision, the Board declined to reopen and 
in effect denied the Veteran's claim of entitlement to 
service connection for prostatitis on the basis, essentially, 
that no competent medical evidence showed a nexus between the 
claimed disability and service.  Board decisions are 
generally final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Thus, the January 2000 Board decision is final based on the 
evidence then of record.  Id.  Because the January 2000 Board 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that decision to 
determine whether the Veteran's claim of service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans, supra. 

The potentially relevant evidence of record at the time of 
the January 2000 Board decision consisted of the service 
treatment records reflecting treatment of the prostate and 
diagnoses of prostatitis, a September 1987 VA medical 
examination report containing no diagnosis of prostatitis, a 
February 1989 VA medical examination report containing no 
mention of prostatitis, a September 1995 finding of an 
enlarged prostate, an October 1996 prescription for a 
prostate condition, and a November 1996 VA genitourinary 
examination report reflecting a diagnosis of prostate 
enlargement.

Evidence related to the prostate received subsequent to the 
January 2000 Board decision consists of duplicative copies of 
service treatment records, a June 2004 medical finding of an 
enlarged prostate, an April 2006 statement of a VA physician 
indicating that the Veteran suffered from enlargement of the 
prostate gland, a May 2006 VA diabetes mellitus examination 
report indicating that certain of the Veteran's genitourinary 
symptoms were related to diabetes mellitus, and a March 2007 
VA medical examination report indicating that prostatitis and 
BPH were two distinct conditions and that the current BPH was 
not related to prostatitis in service.  The examiner also 
explained that enlargement of the prostate gland in 
prostatitis was caused by inflammation whereas enlargement of 
the prostate gland due to BPH was related to hormonal changes 
related to the aging process.  The examiner did not 
explicitly state whether the Veteran currently suffers from 
prostatitis.  The examiner, however, did indicate that the 
Veteran had prostatitis in service and added, "Although 
there were findings of enlarged prostate in service, this is 
an expected finding in prostatitis."  

The Board has reviewed the evidence since the January 2000 
Board decision and has determined that it is new with the 
exception to the duplicative service treatment records 
because it was not of record before January 2000.  It is also 
new and material within the meaning of the applicable law and 
regulations because it suggests the possibility of a current 
diagnosis of prostatitis and clearly indicates that there was 
prostatitis in service.  The newly added evidence does not 
expressly reflect a current diagnosis of prostatitis, but a 
current diagnosis is implicit in the March 2007 VA 
examination report.  Because that report hints at the 
presence of a current disability and clearly indicates that 
the same disability was present in service, the new evidence 
certainly raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
prostatitis.  38 C.F.R. § 3.303.  As well, secondary service 
connection is a reasonable possibility based on the May 2006 
VA diabetes mellitus examination report.  38 C.F.R. § 3.310, 
Allen, supra.  Accordingly, the Veteran's claim of service 
connection for prostatitis is reopened.  38 C.F.R. 
§ 3.156(a).  To that extent only, the claim is granted.  

BPH

In a February 1988 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for BPH 
on the basis that the service treatment records reflected no 
treatment or diagnosis thereof.  The Veteran was provided 
notice of the decision and of his appellate rights that 
month.  He did not file a notice of disagreement.  Therefore, 
the February 1988 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Because the February 1988 rating decision was the 
last final disallowance, the Board must review all of the 
evidence submitted since that rating decision to determine 
whether the Veteran's claim of service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans, 
supra. 

The evidence of record at the time of the February 1988 
rating decision consisted of the service treatment records, 
which did not explicitly reflect BPH.  A May 1973 entry, 
however, indicated possible prostate gland problems.  A 
February 1977 notation reflected a provisional diagnosis of 
prostatitis and rule out BPH.  The evidence of record in 
February 1988 also included a September 1987 VA medical 
examination report containing a diagnosis of BPH with a 
history of prostatitis.

The potentially relevant evidence added to the record after 
the February 1988 rating decision consists of copies of 
service treatment records, a September 1995 diagnosis of an 
enlarged prostate and hyperplastic nodules, a September 1996 
prescription for a prostate condition, a November 1996 
finding of prostate enlargement, June 2004 hospital records 
with a diagnosis of BPH with elevated PSA, a June 2004 
medical report containing a diagnosis of enlarged prostate 
with concretions, general information regarding the prostate 
gland, a May 2006 VA diabetes mellitus examination report 
indicating that certain of the Veteran's genitourinary 
symptoms were related to diabetes mellitus, and a March 2007 
VA examination report in which the examiner stated that there 
was less than a 50 percent probability that BPH was caused 
by, related to, or the result of prostatitis, prostatism, and 
rule out BPH diagnosed in service.  The examiner indicated 
that BPH was a degenerative process brought on by hormonal 
changes associated with aging.  The examiner indicated, 
moreover, that the presence of BPH during service could not 
be confirmed.  The Board observes that the Veteran is in 
receipt of service connection for diabetes mellitus.

The Board has reviewed the evidence since the February 1988 
rating decision and has determined that it is largely new 
because other than some duplicative service treatment 
records, none of the evidence discussed immediately above was 
of record before February 1988.  It is also new and material 
within the meaning of VA law and regulations because it is 
probative of the issue at hand, which is whether the Veteran 
has a current diagnosis of BPH and, if so, whether it is 
related to service or to another service-connected 
disability.  The March 2007 VA examiner opined that it was 
uncertain whether there was BPH in service and that current 
BPH was not likely related to service.  Other new evidence, 
however, indicates that BPH could be related to or aggravated 
by the service-connected diabetes mellitus.  A medical 
opinion suggesting that BPH could be secondary to or 
aggravated by a service-connected disability was not 
previously of record.  Thus, the Board finds that the 
aforementioned new evidence relates to unestablished facts 
necessary to substantiate the Veteran's claim for service 
connection for BPH on, at the very least, a secondary basis 
and presents the reasonable possibility of substantiating the 
claim.  38 C.F.R. §§ 3.156, 3.310; Allen, supra.  
Accordingly, the Veteran's claim for service connection for 
BPH is reopened.  To that extent only, the claim is granted.  

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006 and July 2009.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the Veteran in September 2004 
and August 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
herein were previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the Veteran was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denials.  

The VCAA duty to notify was satisfied by way of a September 
2004 and August 2006 letters sent to the Veteran that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board observes that there is no duty to provide a medical 
examination in a new and material evidence claim unless the 
matter is reopened.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, service treatment records, and the record contains 
private medical evidence.  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, at this juncture, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for prostatitis is 
reopened.  To that extent only, the claim is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for BPH is reopened.  To 
that extent only, the claim is granted.


REMAND

A further medical opinion is necessary before the Board can 
make determinations as to entitlement to service connection 
for prostatitis and BPH.  The Board notes that the VA 
examination provided in March 2007 is not adequate for the 
Board's purposes herein.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination, it must provide an adequate one or, 
at a minimum, notify the claimant of why an examination will 
not or cannot be provided).  

The VA examiner should indicate (1) whether the Veteran 
currently suffers from prostatitis and/or BPH.  Specifically, 
(2) if prostatitis is diagnosed, the examiner should indicate 
whether it is at least as likely as not (50 percent or 
greater likelihood), related to service.  (3) If a diagnosis 
of BPH is confirmed, the examiner should indicate whether it 
is at least as likely as not (50 percent or greater 
likelihood), related to service.  (4) If a diagnosis of BPH 
is confirmed but not found to be directly related to service, 
but prostatitis is found to be related to service, the 
examiner should state whether it is at least as likely as not 
(50 percent or greater likelihood) that the Veteran's 
prostatitis aggravates his BPH.  Finally, (5) if either BPH 
or prostatitis is diagnosed but not found to be related to 
service, the examiner should opine regarding whether it is at 
least as likely as not (50 percent or greater likelihood) 
that either condition is related to or aggravated by the 
service-connected diabetes mellitus. 

The examiner is asked to provide a full rationale for all 
findings and conclusions and to review pertinent documents in 
the claims file in conjunction with the examination.  The 
examination report should state whether the requested review 
of the record took place.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule a VA genitourinary 
examination.  The examiner should indicate 
(1) whether the Veteran currently suffers 
from prostatitis and/or BPH.  
Specifically, (2) if prostatitis is 
diagnosed, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater likelihood), 
related to service.  (3) If a diagnosis of 
BPH is confirmed, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or greater likelihood), 
related to service.  (4) If a diagnosis of 
BPH is confirmed but not found to be 
directly related to service, but 
prostatitis is found to be directly 
related to service, the examiner should 
state whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran's prostatitis aggravates 
his BPH.  Finally, (5) if either BPH or 
prostatitis is diagnosed but not found to 
be related to service, the examiner should 
opine regarding whether it is at least as 
likely as not (50 percent or greater 
likelihood) that either condition is 
related to or aggravated by the service-
connected diabetes mellitus.

The examiner is asked to provide a full 
rationale for all findings and conclusions 
and to review pertinent documents in the 
claims file in conjunction with the 
examination.  The examination report 
should state whether the requested review 
of the record took place.

2.  Readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


